UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7505



RICKY MELVIN HOLLEY,

                                            Petitioner - Appellant,

          versus


MOUNT OLIVE CORRECTIONAL COMPLEX; THOMAS
MCBRIDE, Warden, Mount Olive Correctional
Complex,

                                            Respondents - Appellees.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-04-96-2)


Submitted:   March 17, 2006                 Decided:   July 31, 2006


Before WILKINSON, WILLIAMS, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Byron Lees, Jr., HUNT & LEES, L.C., Charleston, West
Virginia, for Appellant.   Robert David Goldberg, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Ricky Melvin Holley seeks to appeal the district court’s

order accepting the report and recommendation of a magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     An appeal may not be taken from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.         28 U.S.C. § 2253(c)(1) (2000).          A

certificate of appealability will not issue for claims addressed by

a district court absent “a substantial showing of the denial of a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).            We have independently reviewed

the record and conclude that Holley has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED


                                      - 2 -